Mr. Justice Yantis delivered the opinion of the court: Claimant represents that it is engaged in the business of procuring and selling sand, gravel and other building materials and that it furnished to the State of Illinois, through the Department of Purchases and Construction, certain building supplies duly itemized in the bill of particulars attached to said claim in various amounts totalling $201.19. The facts are admitted and from same it appears that the supplies in question were sold and delivered to the State but for some reason the bills therefor were not presented until after the appropriation, from which they might have been paid, had lapsed. Where the facts are undisputed that the State has received supplies as ordered by it and that such supplies were legally bought by the State and that a bill therefor was not presented before the lapse of the appropriation out of which such payment could be made, and further that claimant has not permitted an unreasonable length of time to elapse in so failing to present the bill, an award for the amount due will be made by the Court of Claims. Shell Petroleum Corp. vs. State, 7 C. C. R. 224. The claim appearing to be legal and just, an award is therefore made for the payment of same in the sum of Two Hundred One and 19/100 Dollars ($201.19).